DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 10/20/2022.
Claims 1 and 5 have been amended.
No claims have been cancelled. Claim 4 was cancelled previously.
No new claims have been added.
Claims 1-3 and 5 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 10/20/2022, with respect to regarding argued limitation (ii) in claims 1-3 and 5 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3 and 5 has been withdrawn. However, the Examiner would like to note that argued limitation (ii) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Please see the detailed 35 U.S.C. 112(a) rejection below for a detailed discussion regarding such subject matter.
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 	Regarding the 35 U.S.C. 112(a) rejection of claims 1 and 5, Applicant argues that the claims have been amended to comply with the written description requirement.	The Examiner respectfully disagrees. Although Applicant’s amendments appear to have resolved the previous problem under 35 U.S.C. 112(a), Applicant’s amendments have also introduced additional problems under 35 U.S.C. 112(a). For instance, the claims have been amended to recite “wherein the movement state indicates a movement degree of the user device, and wherein the movement state comprises traffic pattern of data transmitted and received by the user device.” However, Applicant’s specification does not appear to provide support for the movement state comprising traffic pattern of data transmitted and received by the user device. Page 4 of Applicant’s arguments filed on 10/20/2022 cites paragraphs [0029]-[0031] and [0045] of the originally-filed specification as providing support for such amended claim language. The only mention of a “traffic pattern of data transmitted and received” by the user device appears to be in paragraph [0031], which states “[t]he state indicates an appearance or circumstances of the UE 100, which can vary depending on the usage mode of the UE 100. Examples of the state include the movement frequency and the moving speed of the UE 100, and the traffic pattern of data transmitted and received by the UE 100.” Such disclosure appears to describe movement state and traffic pattern separately as different possible appearances or circumstances of the UE (i.e., the “state” of the UE), which is different from a movement state that comprises traffic pattern of data transmitted and received by the user device. Said differently, such traffic pattern information is not disclosed as being movement state information. Applicant’s specification thus does not support the amended claim language “wherein the movement state comprises traffic pattern of data transmitted and received by the user device.” Claims 1 and 5 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding the 35 U.S.C. 103 rejection of claims 1 and 5 and the Advisory Action mailed on 9/19/2022, although this rejection has been withdrawn as discussed above, for the purpose of compact prosecution the Examiner would like to address Applicant’s arguments pertaining to argued limitation (i) “the processor selects a mobility level out of a plurality of mobility levels in response to . . . a type of the user device and a delay time.” Applicant asserts that Nokia at most supports “a plurality of the mobility levels” in order to support “a type of the user device and a delay time” and thus at most provides the alleged “plurality of the mobility levels,” “type of user device,” and “delay time” separately without establishing a nexus between them.  	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would also like to note that Applicant’s characterization of Nokia may be broadly reasonably interpreted as teaching the argued limitation using a broadest reasonable interpretation. On page 8 of Applicant’s arguments filed on 10/20/2022, Applicant characterizes Nokia as teaching “a plurality of the mobility levels in order to support a type of the user device and a delay time.” Such a characterization wherein mobility levels are designed to support different types of user devices and delay times may be broadly reasonably interpreted as establishing a “nexus between” (using the language of Applicant’s arguments) the plurality of mobility levels, the type of user device, and the delay time. As can be seen for instance in at least Section 6.3.2.2 of Nokia, the UE and the network may support a range of NextGen Idle Modes in order to support a wide range of use cases (Nokia; Introduction; Section 6.3.2.2). Such modes may be broadly reasonably interpreted as a plurality of mobility levels, and such use cases are discussed for instance in the bulleted section of the Introduction (Nokia; Introduction; Section 6.3.2.2). Such use cases may include IoT UEs that need not be reachable at all times from the network and UEs that are limited to the coverage area of one or more eNBs (e.g., covering a factory floor), which may be broadly reasonably interpreted as use cases based on a type of the user device (Nokia; Introduction; Section 6.3.2.2). A NextGen Idle Mode (i.e., a mobility level out of a plurality of mobility levels) may thus be broadly reasonably interpreted as being selected for a UE based on a type of the user device. Such use cases may also include UEs or applications that require low latency or access to local content and consumer devices and applications that require seamless connectivity with IP address preservation, which may also be broadly reasonably interpreted as use cases based on a delay time (Nokia; Introduction; Section 6.3.2.2). Such UEs that require low latency may also be broadly reasonably interpreted as another type of user device. The same analysis may be applied to each different category of user devices having different latency requirements in the bulleted section of the introduction (Nokia; Introduction; Section 6.3.2.2). A NextGen Idle Mode (i.e., a mobility level out of a plurality of mobility levels) may thus also be broadly reasonably interpreted as being selected for a UE based on type of the user device and a delay time (Nokia; Introduction; Section 6.3.2.2). Nokia may thus be broadly reasonably interpreted as teaching the selection of a mobility level in response to a type of the user device and a delay time. 	Regarding the 35 U.S.C. 103 rejection of claims 1 and 5, although this rejection has been withdrawn as discussed above, for the purpose of compact prosecution the Examiner would like to address Applicant’s argument that a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As was also stated in previous rejections, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Nokia regarding communicating with devices having different mobility modes with the teachings as in Sharp regarding tracking different mobility modes. The motivation for doing so would have been to increase performance by supporting mobility on demand according to the needs of a device or application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claims 1 and 5, the claims have been amended to recite “wherein the movement state indicates a movement degree of the user device, and wherein the movement state comprises traffic pattern of data transmitted and received by the user device.” However, Applicant’s specification does not appear to provide support for the movement state comprising traffic pattern of data transmitted and received by the user device. Page 4 of Applicant’s arguments filed on 10/20/2022 cites paragraphs [0029]-[0031] and [0045] of the originally-filed specification as providing support for such amended claim language. The only mention of a “traffic pattern of data transmitted and received” by the user device appears to be in paragraph [0031], which states “[t]he state indicates an appearance or circumstances of the UE 100, which can vary depending on the usage mode of the UE 100. Examples of the state include the movement frequency and the moving speed of the UE 100, and the traffic pattern of data transmitted and received by the UE 100.” Such disclosure appears to describe movement state and traffic pattern separately as different possible appearances or circumstances of the UE (i.e., the “state” of the UE), which is different from a movement state that comprises traffic pattern of data transmitted and received by the user device. Said differently, such traffic pattern information is not disclosed as being movement state information. Applicant’s specification thus does not support the amended claim language “wherein the movement state comprises traffic pattern of data transmitted and received by the user device.” Claims 1 and 5 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the purpose of this examination, the Examiner will interpret the claims as written wherein the movement state is required to comprise traffic pattern of data transmitted and received by the user device.	Regarding claims 2-3, the claims are rejected because they depend from rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1 and 5, the claims have been amended to recite “wherein the movement state indicates a movement degree of the user device, and wherein the movement state comprises traffic pattern of data transmitted and received by the user device.” However, such claim language is unclear for multiple reasons. For instance, the claims do not appear to positively recite any “data transmitted and received by the user device” beyond potentially “performing paging on the user device.” It is therefore unclear if the claimed “traffic pattern of data transmitted and received by the user device” is intended to refer to such paging, if such a traffic pattern is intended to require that the user device transmit and receive some pattern of data that is not positively recited in the claims, or if something else is intended by such a traffic pattern. Using an interpretation wherein the user device is not required to transmit/receive data because such transmission/reception is not positively recited, it is unclear what the movement state comprising “traffic pattern of data transmitted and received by the user device” is intended to require. Additionally, a person having ordinary skill in the art would generally not consider “traffic pattern of data transmitted and received by the user device” to be “movement state” information and it is unclear how such a traffic pattern of transmitted/received data represents a movement state. Looking to Applicant’s specification for guidance, the word “pattern” appears to occur only once throughout the entire specification (paragraph [0031]) and the word “traffic” appears to occur only twice throughout the entire specification (paragraphs [0016] and [0031]). None of such paragraphs appear to provide any additional clarity regarding how “traffic pattern of data transmitted and received by the user device” may represent movement state information. For the purpose of this examination, the Examiner will interpret the claims as written wherein the movement state is required to comprise traffic pattern of data transmitted and received by the user device.	Regarding claims 2-3, the claims are rejected because they depend from rejected claim 1.
Note Regarding Prior Art and Allowable Subject Matter
Although the prior art does not appear to teach the claims as amended, the Examiner would like to note that the claims are not allowable because they are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as described above. Any potential future allowability is subject to any amendments introduced to overcome such rejections.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474